Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
      This communication office action is in response to application filed on 1/15/2019. Claims 1-21 are pending. Claims 19-21 are cancelled by a preliminary amendment filed on 1/15/2019. Consequently claims 1-18 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-11, and 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lev-Ran et al U.S. Patent Pub. No. 2007/0124415 (referred to herein as Lev) and further in view of Bhadriraju et al. U.S. Patent Pub. No. 2010/00274856 (referred to hereafter as Raju).

	As to claim1, Lev teaches a mail transmission method for application in a mail transmission system including a first node and a second node, wherein the first node is configured to receive mail data transmitted by a transmitting terminal, and the second node is configured to transmit the mail data to a receiving terminal, the method comprising: 
	performing, by the first node, a fragmentation process on the mail data to obtain a plurality of data fragments (see at least paragraph 0042, data chunk is identified at a sender for transmission to a receiver); and 33
	for each data fragment, based on historically transmitted mail data, determining, by the first node, whether the data fragment is a data fragment that has been previously transmitted (see at least abstract and paragraph 0042, the sender computes the sender computes a signature of the data chunk and determines whether the data chunk has been previously transmitted by looking up the signature in a sender index table. The sender index table associates the signatures of previously transmitted data chunks with unique index values. A message is transmitted to the receiver, where if the data chunk has previously been transmitted then the message includes an index value from the sender index table that is associated with the signature of the data chunk), 
when the data fragment is a data fragment that has not been previously transmitted, transmitting, by the first node, the data fragment to the second node, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Raju with those of Lev to make the system more efficient since the SMTP enables mail servers to be quickly archived or copied to utilize storage operations without impacting functionality or operation of the mail servers thus improving speed of the system and reducing computational load.
	As to claim 2, Lev-Raju teaches the method according to claim 1, when the data fragment is a data fragment that has not been previously transmitted, the method further includes: 
	caching, by the first node, the data fragment and the feature value of the data fragment in a local cache of the first node (see at least paragraph 0043-0044, chunk and index stored in a table/buffer storage- Lev) ; and 

acquiring the feature value of the data fragment, querying the local cache of the first node according to the feature value of the data fragment, when the feature value of the data fragment exists in the local cache of the first node, determining that the data fragment is a data fragment that has been previously transmitted, and when the feature value of the data fragment does not exist in the local cache of the first node, determining that the data fragment is a data fragment that has not been previously transmitted (see at least  abstract and paragraphs 0042 , 0043 and 0071, data chunks are located at the cache- Lev).
	As to claim 3, Lev-Raju teaches  a method according to claim 1, before performing, by the first node, the fragmentation process on the mail data, the method further includes: 
	parsing the mail data to determine body data of the mail data (see at least paragraphs 0033-0035 ,  Raju discloses fragmented  mail data),  and 
	wherein performing the fragmentation process on the mail data further includes:
	 performing the fragmentation process on the body data of the mail data (see at least paragraphs 0033-003 and 00375 , Raju discloses fragmentation of an entire email message).

value- Lev-);
	 transmitting the feature value of the data fragment to the second node further includes:
 transmitting a second data packet to the second node, wherein the second data packet includes the feature value of the data fragment and the fragment serial number of the data fragment (see at least 0042,  0043 and 0082, chunk index and fragment value- Lev).
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Lev-Ran et al U.S. Patent Pub. No. 2007/0124415 (referred to herein as Lev) and further in view of Bhadriraju et al. U.S. Patent Pub. No. 2010/00274856 (referred to hereafter as Raju), further in view of Ishibashi et al U.S. Patent pub. No. 2005/0039012 (referred to here after as Ish).
	As to claim 4, Lev-Raju teaches the method according to claim 1. Lev-Raju does not explicitly teach the “miss response”. However, Ish teaches a data transmission method which involves transmitting data received from client to destination when client 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ish with those of Le-Raju to save network resources by allowing communication among network elements and preventing the retransmission of data packets corresponding to Nack messages or dropped data.

Claims 6-18 do not teach anything above and beyond the limitations of claims 1-5 and rejected for similar reasons.


             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Madaih U.S. Patent No. 9,894,557, discloses a Method for preventing retransmission of dropped data packets through transmission control protocol sessions from mobile station, involves preventing endpoint of transmission control protocol session corresponding to source mobile station.

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARGON N NANO/Primary Examiner, Art Unit 2457